DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
The amendment filed 7/15/2022 has been entered.  Claims 6-7 and 11-12 have been canceled.  Claims 1-5, 8-10 and 13-17 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites, “each of the electrically conductive particles includes a shell of doped metal oxide in platelet form surrounding an internal cavity and a coating applied to an exterior surface of the shell; wherein the coating comprises at least one material selected from the group consisting of: waterglass and an undoped metal oxide; wherein a conductivity of each electrically conductive particles is adjusted by doping the metal oxide shell and is not affected by application of the coating” (emphasis added); however the instant disclosure fails to provide any guidance as to how one having ordinary skill in the art can make the claimed electrically conductive particles such that the conductivity is adjusted by doping the metal oxide shell but is not affected by application of the waterglass and/or undoped metal oxide without conducting undue experimentation.  In determining whether the specification meets the enablement requirement, the Examiner considered the following factors as set forth in In re Wands: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  First, it is noted that the claimed invention is broadly directed to a coating comprising electrically conductive particles dispersed therein and although there is substantial prior art directed to the broad invention, including with respect to providing anisotropic and/or nonlinear properties with the coating (see for example, Kempen, EP2362399; or Song, US2007/0158618; or Klaussner, WO2015/128367; which are already of record and are representative of the state of the prior art and level of one of ordinary skill in the art with respect to the coating); the above claim limitation is more specifically directed to the doped metal oxide shell (hollow) particles wherein the production of hollow shell particles, in general, is also well known in the art, see for example, Kutsovsky and Archer which generally represent the state of the prior art and level of one of ordinary skill in the art with respect to hollow particle production.  The Examiner notes that although it is well established in the art that properties of core-shell and hollow shell particles can be tunable or tailored based upon the composition and thickness of the shells, as evidenced by Kutsovsky or Archer or Palmgren (USPN 6,395,149), or Jacobson (USPN 5,476,613) or Caruso (USPN 6,479,146) or Lai (CN102464304B) or Kobayashi (Fabrication of nitrogen-doped titanium oxide/silica core–shell particles and their electrical conductivity) or Zhou (WO2014/183169) or Morel (Sonochemical Approach to the Synthesis of Fe3O4@SiO2 Core-Shell Nanoparticles with Tunable Properties) or Li (In Situ Catalytic Encapsulation of Core-Shell Nanoparticles Having Variable Shell Thickness: Dielectric and Energy Storage Properties of High-Permittivity Metal Oxide Nanocomposites); given that the electrical conductivity of waterglass (i.e. sodium silicate glasses) and/or undoped metal oxide may be substantially different from electrically conductive doped metal oxides which are specifically doped to provide electrical conductivity to an undoped metal oxide as clearly evidenced by the instant specification (see entire document, particularly pages 6-9, line 4 of the “Clean Version”), the Applicant provides no guidance as to how one having ordinary skill in the art can produce electrically conductive doped metal oxide shell particles that are coated with waterglass and/or undoped metal oxide without the waterglass and/or undoped metal oxide affecting the electrical conductivity of the particles at all given that even a thin, nanoscale coating of metal oxide affects the conductivity of the material being coated (as evidenced by Kobayashi, Entire document, particularly Section 3.4 and Fig. 9; or Posthumus, Control of the electrical conductivity of composites of antimony doped tin oxide (ATO) nanoparticles and acrylate by grafting of 3-methacryloxypropyltrimethoxysilane (MPS), Entire document).  
In looking at the amount of direction provided by the Applicant, it is noted that the Applicant provides no details as to how such coated shell particles can be produced such that the coating provided thereon does not affect the conductivity of the shell particles.  The Applicant also provides no working examples.  In fact, the only disclosure in the instant specification with respect to the effect of the coating on the particles is a single sentence at the bottom of page 5 (Clean Version) and a similar disclosure on page 9 (first full paragraph), wherein on page 5, the specification recites, “In some embodiments, the electrically conductive particles have a coating having only an insignificant effect, if any, on the electrical conductivity of the electrically conductive particles”.  The specification continues at the top of page 6 stating, “In some embodiments, the electrically conductive particles have a coating of one or more silanes, of waterglass and/or an undoped metal oxide”, and although this recitation does not directly state that the waterglass and/or undoped metal oxide coating is the same coating as referenced in the prior paragraph that only has “an insignificant effect, if any”, page 9 more clearly relates the two sentences.  Specifically, page 9 recites, “In some embodiments, the electrically conductive particles have a coating that only insignificantly affects the electrical conductivity of the filler, if at all.  In some embodiments, this coating is composed, for example, of one or more silanes, of waterglass and/or an undoped oxide”.  The Applicant provides no further details on what is meant by “insignificant effect” or “insignificantly affects”, and in fact appears to acknowledge that the coating does affect the conductivity of the particles, although to an “insignificant” extent, and given the “if at all” recitation, does not appear to be confident that the coating does not affect the conductivity.  Hence, given that even a nanoscale or minor amount of waterglass and/or undoped metal oxide coating provided on the electrically conductivity particles would affect the electrical conductivity of the particles unless the electrical conductivity of the waterglass and/or undoped metal oxide was identical to the electrical conductivity of the particles, which based upon the almost limitless number of waterglass and/or undoped metal oxide compounds as well as almost limitless number of doped metal oxides that can be produced, would require one having ordinary skill in the art to conduct undue experimentation to determine given the limitless combination of materials and particularly given the variation in the conductivities of such materials including waterglass (as evidenced by Eldin, Electrical conductivity of some alkali silicate glasses, Entire document).  Therefore, the Examiner takes the position that the Applicant fails to provide sufficient guidance to one having ordinary skill in the art as to how to produce the claimed coated, electrically conductive particles such that a waterglass and/or undoped metal oxide coating provided thereon would not affect the conductivity of the electrically conductive particles without performing undue experimentation to determine an exact waterglass and/or undoped metal oxide composition that has the exact same conductivity as the underlying electrically conductive particles which is a doped metal oxide with an arbitrary conductivity that is adjusted by doping with an arbitrary dopant to some arbitrary degree.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation “the metal oxide” on lines 1-2, however, given that claim 8 depends upon claim 1 wherein claim 1 has been amended to recite,” an undoped metal oxide” on line 8 in addition to “a shell of doped metal oxide” on line 5, “the metal oxide” as broadly recited in claim 8 lacks clear antecedent basis.
Claim Rejections - 35 USC § 103
If the Applicant is of the position that contrary to the above rejection under 35 U.S.C. 112(a), the claimed invention is enabled and that one having ordinary skill would be able to make the claimed invention including “the electrically conductive particles including a shell of doped metal oxide in platelet form surrounding an internal cavity and a coating applied to an exterior surface of the shell; wherein the coating comprises at least one material selected from the group consisting of: waterglass and undoped metal oxide; wherein a conductivity of each electrically conductive particle is adjusted by doping the metal oxide shell and is not affected by application of the coating” (emphasis added) and/or that the claimed effect is insignificant wherein the electrical conductivity of the coated particles is not significantly changed, e.g. the coated particle remains electrically conductive versus being changed to a semi-conducive or relatively nonconductive/insulative state, then the Examiner maintains her position that the claimed invention is unpatentable over Klaussner (as evidenced by Song) and in view of Kutsovsky or Archer for generally the reasons recited in the prior office action and restated in the rejection below.
Claims 1-5, 8-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klaussner (WO2015/128367, please refer to US2016/0374237 as an English language translation of the WO document), as evidenced by Song, and in view of Kutsovsky (US2006/0067868) or Archer (US2010/0258759) for generally the reasons recited in the prior office action and restated below with regards to the amended claims.
As discussed in the prior office actions, Klaussner teaches “a corona shielding system for an electric machine, comprising a filler in a polymeric matrix (as in instant claim 2), the filler comprising both planar and spherical/globular (“globe”) particles that are resistant to partial discharges and electrically conductive” (Paragraph 0013), wherein “the electrical conductivity, which is good in the presence of only planar particles in two spatial directions but is very poor in the third, can be adjusted anisotropically in a targeted manner” by adjusting the amount of spherical or globe particles added to the planar platelet-like particles that are known to align during the production process such that the platelet-like particles create conductivity paths in the two spatial or orthogonal directions, along which the conductivity is high, however the conductivity in the perpendicular or third orthogonal direction is quite low (Entire document, particularly Abstract, Paragraphs 0020-0023).  Klaussner teaches that the platelet-like particles comprise a doped metal oxide, and may comprise a core, preferably a lightweight core or carrier substrate such as mica, silica, alumina or glass platelets, upon which the doped metal oxide is provided as a coating layer or “shell” surrounding the core or carrier substrate, wherein the metal oxide is selected from tin oxide, zinc oxide, zinc stannate, titanium dioxide, lead oxide or non-oxidic silicon carbide (as in instant claims 3 and 8), that can be doped with preferably antimony, indium or cadmium (as in instant claims 9 and 10) in order to set the conductivity thereof by the doping (Paragraphs 0018 and 0026-0028).
Klaussner teaches that the particle mass concentration of the particles in the carrier matrix may be chosen such that the corona shielding material is above the percolation threshold, preferably above 15% by weight (as in instant claims 1 and 15; Paragraph 0019), wherein the tailored addition of the spherical or globe particles (as in instant claim 16) increases the electrical conductivity perpendicularly in relation to the directed/aligned filler platelets such that the anisotropic electrical resistance of the corona layer can be adapted or set within certain ranges and the percolation thresholds of the three spatial directions shift to much lower filler concentrations (Paragraphs 0023-0025).  Klaussner teaches that the spherical or globe particles may also be produced from doped metal oxide wherein the general conductivity of such spherical or globe particles can be set by the doping of the metal oxide, as with the planar fillers, with an example ratio of planar particles to spherical particles being approximately 3:1 (Paragraphs 0024 and 0027; thus a content of planar particles overlapping the claimed range given the overall particle mass concentration of preferably about 15% by weight as noted above).  
Hence, with regards to the claimed invention as recited in instant claims 1-3, 8-10, 15, and 16, Klaussner teaches a resistance coating comprising an electrically insulating polymeric matrix as in instant claim 2; electrically conductive particles incorporated therein in a content as in instant claim 15, wherein the electrically conductive particles comprise metal oxides as in instant claims 3 and 8-9, include platelet and globe particles as in instant claim 16, and have a conductivity generated by doping the metal oxide shell with a doping element such as antimony, indium or cadmium as in instant claim 10; wherein a percolation threshold of the resistance coating is exceeded in two orthogonal directions and conductivity of the resistance coating is higher in the two directions than a third orthogonal direction as in instant claim 1; and wherein the particles include an aligned flake structure in the layer plane as in instant claim 1 (e.g. providing an increased discharge resistance in the third orthogonal direction); but does not specifically recite that the electrically conductive particles comprise the doped metal oxide shell in platelet form surrounding an internal cavity and a coating of waterglass and/or undoped metal oxide applied to an exterior surface of the shell as recited in instant claim 1, nor that the conductivity of the resistance coating in the two orthogonal or spatial directions is higher by at least a factor of 10 as instantly claimed.
However, it is first noted as discussed in detail in the prior office actions, that it is well known in the art that conductive coatings or composites formed from flakes or platelets in a manner that they align to form laminar structures within a resin matrix thereby producing an anisotropic composite or a composite having 2-D isotropy with the electrical conductivity being greater in all planar directions than in the thickness direction (“third orthogonal direction”) can be provided such that the in-plane conductivity (two orthogonal directions) is orders of magnitude higher than the thickness direction as evidenced by Song (Paragraph 0070), and although Song discloses the use of expanded graphite as the flakes or platelets, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to recognize that the same or similar anisotropy or 2-D isotropy as in Song could be obtained in the invention taught by Klaussner based upon the desired conductivity properties for a particular end use of the resistance coating as taught by Klaussner, particularly given that both Klaussner and Song provide a clear teaching and/or suggestion that the type of conductive filler(s) or flake(s) as well as the content directly affect the conductivity properties of the coating.  
Further, although Klaussner teaches that the electrically conductive planar particles “may comprise a core” (Paragraph 0014), preferably mica, silica flour, alumina or glass platelets (Paragraph 0017) which are then coated with a conductive coating of the doped metal oxide (Paragraph 0018), e.g. thereby forming a conductive “shell” surrounding the “core” platelets as a solid support, Klaussner does not disclose that the doped metal oxide coating “shells” surround an internal cavity as recited in instant claim 1, e.g. planar, electrically conductive “shell” particles without a “core” or carrier support.  However, Kutsovsky teaches metal oxide shell particles, typically in platelet shape, that are obtained by removing a removable template support upon which the metal oxide is coated, e.g. removing the “core” of the core-shell particle, thereby resulting in planar or unique shaped metal oxide shell particles surrounding an internal cavity which can improve certain properties, such as over spherical particles, can be altered to achieve various morphology and shapes desired for a particular applications, and may better enhance the composition that the particles are used in (Entire document, particularly Abstract; Paragraphs 0002-0004, 0007-0008, 0017-0018, 0029 and 0059).  Kutsovsky teaches that although the invention is described in detail with regards to silica, the invention also relates to metals and metal oxides other than silica, including metals or oxides thereof as recited in Paragraphs 0052-0053 such as zinc, titanium, tin, antimony, and lead (e.g. metals recited by Klaussner for use in the doped metal oxide particles); wherein combinations of metal-containing species or compounds as starting materials may also be utilized to produce mixed oxides or multi-stage phases containing two or more different metals or metal oxides, thus clearly suggesting “doped” metal oxides as in instant claim 1, mixed metal oxides as in instant claim 3, (poly)crystalline materials as in instant claims 4-5, metal oxides as in instant claim 8, antimony-doped as in instant claims 9-10, as well as additional undoped metal oxide in the coating as in instant claim 12; Entire document, particularly Paragraphs 0017, 0041-0047, and 0050-0053).  
Kutsovsky also teaches that the produced metal or metal oxide particles of the invention can be subjected to chemical modification using means common in the art such as by reaction with the silane compounds as disclosed in Paragraph 0063 including an alkoxysilane as further described in the patents incorporated by reference in Paragraph 0063, and given that one having ordinary skill in the art would readily understand that an alkoxysilane chemical modification may produce a silica-containing or “undoped metal oxide”-containing coating on the surface to be treated (e.g. as evidenced by Tan, USPN 6,548,264, Col. 10, lines 35-48; or Mulvaney, USPN 6,548,168, Abstract, Fig. 1, Cols. 5-6, and Examples), Kutsovsky provides a clear teaching and/or suggestion of a “coating applied to an exterior surface of the shell” comprising an undoped metal oxide, wherein the electrical conductivity “is not [significantly] affected by application of the coating” given that a silane coating is also utilized as the non-affecting “coating” in the instant invention.  Kutsovsky discloses that a very inexpensive final product can be produced given that a very inexpensive feedstock can be utilized as the removable template support when minor impurities do not affect the overall user application, and discloses that the resulting metal or oxide thereof can be processed in any conventional manner in which metal oxide products are processed, and can be utilized in any conventional application or in a variety of formulations or compositions for numerous uses as disclosed in Paragraphs 0064-0066, in the same manner and same amounts as used conventionally, including as fillers or reinforcing agents, in a polymer matrix where they can form a barrier through the filled matrix, for the formation of capacitor components, in polymers, inks and coatings, etc. (Paragraphs 0003, 0057, 0061, 0064-0066).
Similarly, Archer discloses nanostructured metal oxides containing internal voids, such as nanorods, nanotubes, nanodisks (e.g. platelet shape), among other nanostructures, and a method of producing the nanostructured metal oxides, particularly polycrystalline metal oxides such as tin oxides, wherein the method may be template free and provides an inexpensive, high-yield method for mass production of hollow metal oxide nanostructures that can have shell(s) or wall(s) (i.e. surrounding an internal cavity) with compositions that are easily controlled and tailored to provide desired properties for a particular end use including desired electrical conductivity or other electrical properties (Entire document, particularly Abstract; Paragraphs 0008, 0020-0026, 0033, 0049-0051).  Archer discloses that in addition to tin oxides, the nanostructures may be made of titanium, indium, zinc or other metals as disclosed in Paragraph 0008 and combinations thereof (similar to the teachings of Klaussner and Kutsovsky), can comprise a plurality of shells (reading broadly upon a coating comprising an undoped metal oxide as in instant claim 1), can be doped with metals, and/or the generated hollow particles may also be coated with additional industrially useful materials based upon the desired end use, wherein the metal oxide nanostructures can be used in a variety of applications and given that Archer discloses that the metal oxide nanostructures may themselves bear electrical conductivity properties, Archer provides a clear teaching and/or suggestion that the additional industrially useful coating material may or may not affect the conductivity of the nanostructured metal oxides thereby suggesting the claimed “is not affected by application of the coating” as recited in instant claim 1 (Paragraphs 0008, 0050-0053).
Thus, given that each of Kutsovsky and Archer clearly teaches advantages of utilizing hollow shell particles over core-shell particles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize the coated metal oxide platelet shell particles taught by Kutsovsky or Archer which comprise metal oxide shells surrounding an internal cavity and each of Kutsovsky and Archer teaching further coated on an exterior surface thereof with an undoped metal oxide as the coated, doped metal oxide platelet particles in the invention taught by Klaussner and/or to provide the coated, conductive doped metal oxide platelet particles of the invention taught by Klaussner in the form of coated, hollow shells, i.e. removing the “core” of the coated platelet particles of Klaussner and determining the optimum shell composition(s) to provide the desired conductivity for a particular end use, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or in light of the reduced cost and ease in controlling the shape and composition of the metal oxide shells as taught by Kutsovsky or Archer, prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  Therefore, the claimed invention as recited in instant claims 1-3, 8-10, 15, and 16 would have been obvious over the teachings of Klaussner, as evidenced by Song, and in view of Kutsovsky or Archer.
Further with regard to instant claim 3 as well as claims 4-5 and 17, it is again noted that Klaussner broadly discloses that the doped metal oxide may comprise metal oxides selected from tin oxide (as in instant claim 8), zinc oxide, zinc stannate (as in instant claim 3), titanium oxide, and lead oxide, with the doping element selected from antimony, indium and cadmium (as in instant claims 9-10), wherein the globe particles may also be selected from the same doped metal oxides, while Kutsovsky or Archer similarly discloses the above metals or metal oxides as well as mixtures thereof as discussed in detail above; and given that the selection of any of the recited metal oxides, metals and/or recited doping elements, and any combinations thereof, which include crystalline and/or polycrystalline materials as in instant claims 4-5 and 17, would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, the claimed invention as recited in instant claims 3-5 and 17 would have been obvious over the teachings of Klaussner, as evidenced by Song, in view of Kutsovsky or Archer, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 13-15, Klaussner provides a clear teaching that the conductivity or resistance of the coating can be tailored based upon the metal oxide, doping and content of the platelets and globe filler in the coating wherein the particle mass content is above 15% by weight such that the coating is above the percolation threshold, and although Klaussner does not specifically disclose the electrical resistance and nonlinearity of the resistance coating as instantly claimed, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum metal oxide and doping composition, as well as particle content to provide the desired resistance and nonlinearity for a particular end use of the invention taught by Klaussner, as evidenced by Song, in view of Kutsovsky or Archer, and given that Klaussner discloses a similar end use as in the claimed invention, a resistance coating having electrical properties within the claimed ranges would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application thereby rendering the invention as recited in instant claims 13-15 obvious over Klaussner, as evidenced by Song, in view of Kutsovsky or Archer.
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above with respect to the obviousness rejection over Klaussner, as evidenced by Song, and in view of Kutsovsky or Archer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 7, 2022